—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 19, 1998, convicting defendant, after a jury trial, of attempted murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years and five years, respectively, unanimously affirmed.
*335The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility and identification were properly considered by the jury and there is no basis for disturbing its determinations. The jury properly discredited the victim’s efforts to exculpate defendant, with whom she had an ongoing romantic relationship, and properly accepted the inculpatory testimony of the other witnesses.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The probative value of defendant’s arson conviction, including its underlying facts, outweighed its prejudicial effect.
The court properly permitted the People to impeach the victim with her grand jury testimony since her trial testimony tended to disprove the People’s case in that she specifically testified that defendant was not her assailant (see CPL 60.35 [1]; People v Fitzpatrick, 40 NY2d 44, 51-52 [1976]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.